Title: To Benjamin Franklin from Jonathan Shipley, [on or after 20 March 1775?]: fragment
From: Shipley, Jonathan
To: Franklin, Benjamin


This fragment is now bound, in a volume of Franklin’s correspondence with Shipley, as a postscript to the Bishop’s holograph copy of his letter below at the end of June, 1775. But the paper is larger than that of the copy; it has been folded, as the copy has not; and it is addressed and has the remnants of a seal. The conclusion is inescapable that it is unrelated to the copy, and is the last page of a letter actually sent. But not to Philadelphia: the address is inadequate, and the fact that the manuscript came down through Shipley’s descendants strongly suggests that it was returned to him. His affectionate conclusion links the New World and the Old, and asks Franklin to remember the family in Jermyn Street. All these signs indicate that the Bishop was writing a farewell, which was delivered to Mrs. Stevenson’s and returned because his friend had already left for Portsmouth.
 
[On or after March 20, 1775?]
[First page or pages missing.] Perhaps the Blunders and the Knavery of the Ministry which We are taught to call the Wisdom of the Nation may cooperate not a little to your advantage. Providence is an excellent Artist and can perform very admirable Works with very wretched Tools. The Family in Jermyn Street, whom I hope You will sometimes think of, desire [most] unfeignd and most affectionate Respec[ts to] You, and I am inclind to think that in the old World and in the New there are none who admire You more, or love You so much. I am, Dear Sir, Most affectionately Yours
J. St. Asaph
 
Addressed: To / Dr. Franklin.
